Citation Nr: 9914489	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
degenerative disk disease at C5-6, with left radiculopathy, 
effective prior to March 18, 1998.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disk disease at C5-6, with left radiculopathy, 
effective after March 18, 1998.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel



INTRODUCTION

The veteran had over 25 years of active service, including 
from August 1979 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision by the 
Denver, Colorado, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, inter alia, granted entitlement 
to service connection for degenerative disk disease at C5-6, 
with left radiculopathy, and assigned a 0 percent disability 
rating effective from November 1, 1992.  

In February 1996 the Board remanded the issues of entitlement 
to a compensable rating for degenerative disk disease at C5-
6, with left radiculopathy, and entitlement to service 
connection for bilateral retropatellar pain syndrome to the 
RO for additional development.

In March 1998 the RO granted entitlement to a 20 percent 
disability rating for degenerative disk disease at C5-6, with 
left radiculopathy, effective from November 1, 1992, and 
granted entitlement to service connection for retropatellar 
pain syndrome to the left and right knees.  The Board notes 
that an appeal under VA law may apply only to the element of 
the claim currently being decided, such as service-
connectedness, and necessarily cannot apply to "the 
logically down-stream element of compensation level" if the 
service connection claim is subsequently granted.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
Therefore, the issue of the proper rating(s) for degenerative 
disk disease at C5-6, with left radiculopathy is the only 
issue before the Board on appellate review.

In June 1998 the RO granted entitlement to a 40 percent 
disability rating for degenerative disk disease at C5-6, with 
left radiculopathy, effective from March 18, 1998.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Medical evidence demonstrates the veteran's degenerative 
disk disease at C5-6, with left radiculopathy, prior to 
March 18, 1998, was manifested by cervical spine dysfunction 
and radiculopathy, with persistent left hand numbness and 
very mild left hand weakness, without evidence of only 
intermittent relief of severe, recurring attacks.

3.  Medical evidence demonstrates the veteran's degenerative 
disk disease at C5-6, with left radiculopathy, is presently 
manifested by decreased range of cervical spine motion, with 
pain, and decreased sensation to the left upper extremity, 
without evidence of pronounced, persistent symptoms, such as 
muscle spasm or absent reflexes, with little intermittent 
relief.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's degenerative disk disease at C5-6, with left 
radiculopathy, effective prior to March 18, 1998, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

2.  The criteria for a rating in excess of 40 percent for the 
veteran's degenerative disk disease at C5-6, with left 
radiculopathy, effective after March 18, 1998, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran is right 
handed.  In January 1985 the veteran complained of chronic 
neck and shoulder pain over the previous year.  It was noted 
x-ray examination revealed decreased joint space at C5-6.  
The diagnosis was C5-6 radiculopathy.  

A February 1985 report noted that neck extension was limited 
to 0 degrees, but otherwise there was full neck motion.  The 
diagnosis was left C6 radiculopathy secondary to herniated 
nucleus pulposus.  Electromyography (EMG) and nerve 
conduction studies in May 1985 revealed left upper extremity 
radiculopathy at motor root C6, with possible C5 involvement.  
A September 1985 examination noted chronic left shoulder and 
arm discomfort with evidence of C5-6 radiculopathy.

The veteran's May 1992 retirement examination revealed 
chronic C5-6 degenerative disk disease with neuropathy.  In 
his report of medical history he complained of chronic left 
neck and shoulder pain with C5-6 radiculopathy which he 
treated with a home physical therapy program.

During VA neurological examination in December 1996 the 
veteran reported he had been able to avoid surgical treatment 
for his cervical spine disorder by strengthening and 
exercising his neck and upper body.  He stated the pain was 
less than in 1983, but that he continued to experience deep 
pain and tension, especially with positional aggravation, and 
that his left thumb, extending to the forearm, was constantly 
numb.  He reported occasional flares of pain, especially when 
positions were maintained for prolonged periods, primarily 
while sleeping.  He stated generally his sleep was not 
disrupted, but that infrequently he would experience a flare 
of symptoms which lasted approximately 24 to 36 hours before 
returning to his usual baseline.  

He reported the disorder interfered in his daily activities 
in that he avoided turning his head to the left, and that his 
left arm went numb if he lifted the telephone receiver to his 
head.  He stated he had modified his activities as a result 
of the disorder, but that occasional data entry and 
repetitive arm motions had not presented problems.  He also 
stated that he was able to lift weights to strengthen the 
neck and arms, with good tolerance of these activities, and 
that he was able to continue his usual activities during a 
flare up of symptomatology.  

The examiner noted there was no evidence of aphasia, and that 
examination of the cranial nerves revealed flat discs, full 
fields, normal fundi, full extraocular movements, and pupils 
which were equal, round, and reactive to light and 
accommodation.  Range of motion studies revealed cervical 
spine flexion to 40 degrees, extension to 74 degrees, left 
lateral flexion to 34 degrees, right lateral flexion to 22 
degrees, rotation to the right to 66 degrees, and rotation to 
the left to 42 degrees.  

Muscle tone was normal.  There was mild weakness to the left 
wrist and thumb and finger opposition, rated at 4/5.  
Extension of the wrist was -5/5.  Upper deltoid, biceps and 
triceps muscle strength was 5/5.  There was decreased 
pinprick and light touch sensation over the thumb extending 
up into the forearm below the elbow.  Coordination testing, 
rapid finger movement and rapid alternating movements were 
normal.  Reflexes were 2+, except for the left biceps which 
were 1+.  The diagnosis was cervical spine dysfunction with 
herniated disk at C-5, C-6, with C-6 radiculopathy, and 
residual persistent left hand numbness and very mild left 
hand weakness.

On April 1, 1998, the RO received a copy of the report of a 
VA examination conducted in March 1998.  The report noted the 
veteran complained of sharp left-sided neck pain upon 
movement.  He stated he was able to sleep at night in a 
proper position, but that he experienced sharp pain with 
sudden movements.  He reported left arm numbness whenever he 
leaned forward, and stated that his neck was always stiff.  
The examiner noted tenderness to the cervical spine, left 
paraspinal muscles, and left trapezius muscles.  Range of 
motion studies revealed forward flexion from 0 to 45 degrees, 
extension from 0 to 35 degrees, right lateral flexion from 0 
to 30, and left lateral flexion from 0 to 30.  It was noted 
all motions were with pain.

Muscle strength to the upper arm, forearm and hands was 5/5.  
Brachioradialis, biceps, and triceps reflexes were 2+.  There 
was decreased pinprick sensation to the ventral aspect of the 
upper arm, forearm, and dorsum and ventral aspect of the 
thumb.  

Range of motion studies conducted after the veteran lifted 2 
pound weights 10 times revealed forward flexion from 0 to 
30 degrees, extension from 0 to 30 degrees, right lateral 
flexion from 0 to 15, and left lateral flexion from 0 to 15.  
It was noted all motions were with pain.  There was increased 
pain to the left cervical paraspinal muscles and left 
trapezius, but muscle strength was unchanged.  The diagnosis 
was degenerative disk disease at C5-6, with left 
radiculopathy.  X-ray examination revealed osteoarthritis of 
the cervical spine.

Analysis

Initially, the Board notes that the veteran's claim for a 
higher evaluation is found to be well-grounded under 38 
U.S.C.A. § 5107(a) (West 1991).  When a claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of a rating for that disability, 
the claim continues to be well grounded as long as the rating 
schedule provides for a higher rating and the claim remains 
open.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
The Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that separate or "staged" schedular 
disability ratings may be assigned subsequent to an initial 
award of service connection based upon the facts in each 
case.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998).

Consideration of factors wholly outside the rating criteria 
constitute error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based 
upon manifestations not resulting from service-connected 
disease or injury is prohibited.  38 C.F.R. § 4.14 (1998).  
However, disabilities may be rated separately without 
violating the prohibition against pyramiding when disorders 
do not constitute the same disability or manifestations.  See 
Evans v. Brown, 9 Vet. App. 273, 281 (1996).  

When an unlisted condition is encountered it is permissible 
to rate the disorder under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In this case, the record reflects the veteran's service-
connected degenerative disk disease at C5-6, with left 
radiculopathy, has been rated under the criteria for 
intervertebral disk syndrome.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).  The Board notes that, based 
upon the evidence of record, alternative ratings criteria for 
traumatic arthritis and limitation of motion of the cervical 
spine are applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010, 5290 (1998).  

The Ratings Schedule provides compensable ratings for 
intervertebral disk syndrome which is mild (10 percent), 
moderate with recurring attacks (20 percent), severe with 
recurring attacks and intermittent relief (40 percent), or 
pronounced with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disk with little 
intermittent relief (60 percent).  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  

Under the Ratings Schedule arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Limitation of motion must be objectively 
confirmed by findings such a swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Id.  Compensable 
ratings are provided for limitation of motion of the cervical 
spine when limitation is slight (10 percent), moderate 
(20 percent), or severe (30 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5290.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45., and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The VA General Counsel in a 
precedent opinion has held that Diagnostic Code 5293, 
intervertebral disk syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
are applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Board notes that a lay person can provide evidence of 
visible symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, VA regulations require that a finding of dysfunction 
due to pain must be supported by, among other things, 
adequate pathology.  38 C.F.R. § 4.40; see also Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

Higher Rating Prior to April 1998

Medical evidence of record demonstrates the veteran's 
degenerative disk disease prior to April 1998 was manifested 
by cervical spine dysfunction and radiculopathy, with 
persistent left hand numbness and very mild left hand 
weakness.  Although the veteran complained of intermittent 
flare ups in symptomatology, there is no evidence of only 
intermittent relief of severe, recurring attacks.  In fact, 
the veteran admitted his attacks of increased severity 
occurred infrequently, and stated that he was able to 
continue his usual activities during an attack of increased 
severity.  

While the veteran reported constant pain and tension to the 
cervical spine and stated he had been required to modify his 
activities as a result of the disability, the examiner found 
his disability was primarily manifested by mild left hand 
numbness and very mild left hand weakness.  Therefore, the 
Board finds the veteran's disability, prior to April 1, 1998, 
is appropriately rated at 20 percent under the criteria for 
intervertebral disk disease, including consideration of pain 
and dysfunction.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Alternatively, considering the veteran's service-connected 
cervical spine disorder under the applicable limitation of 
motion criteria, the Board finds the evidence, including pain 
and dysfunction, demonstrates no more than moderate 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  The December 1996 VA medical examination found no 
evidence of swelling, muscle spasm, or loss of muscle tone 
indicative of severe limitation of function of the cervical 
spine.  In fact, motion of the neck was quite good and the 
veteran stated he was able to continue his normal activities 
even during an attack of increased symptomatology.  
Therefore, a rating in excess of 20 percent under the 
criteria for limitation of motion of the cervical spine prior 
to April 1, 1998, including consideration of pain and 
dysfunction, is not warranted.

Higher Rating After April 1998

The Board notes that during the course of this appeal the RO 
granted entitlement to a 40 percent disability rating 
effective from April 1, 1998.  Therefore, the Board must 
consider whether a higher or "staged" rating after that 
date is warranted.

The medical evidence added to the record after April 1, 1998, 
demonstrates that the veteran's degenerative disk disease 
with radiculopathy is presently manifested by decreased range 
of cervical spine motion, with pain, and decreased sensation 
to the left upper extremity.  While the veteran reported pain 
in all ranges of motion of the cervical spine, he stated he 
only experienced sharp pain or numbness with certain 
movements.  In addition, the March 1998 examiner found muscle 
strength to the upper extremity was 5/5 and reflexes were 2+.  
There is no evidence of pronounced, persistent symptoms, such 
as muscle spasm or absent reflexes, with little intermittent 
relief.  Therefore, the Board finds the veteran's disability, 
including consideration of pain and dysfunction, is 
appropriately rated at 40 percent under the criteria for 
intervertebral disk disease after April 1, 1998.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The Board notes that a rating in excess of 40 percent is not 
available under the alternative limitation of motion 
criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290.  
Therefore, a rating in excess of 40 percent under the 
criteria for limitation of motion of the cervical spine after 
April 1, 1998, including consideration of pain and 
dysfunction, is not warranted.

The representative has argued that the service-connected 
intervertebral disc syndrome is productive of some upper 
extremity neurological impairment, and that consideration 
must be given as to whether a separate, compensable rating 
may be assigned on the basis of upper extremity neurological 
impairment, generally see Bierman v. Brown, 6 Vet. App. 125 
(1994).

Neurological impairment of the median nerve warrants a 60 
percent evaluation for complete paralysis of the nerve, when 
affecting the minor upper extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1998).  Complete paralysis of the 
median nerve is manifested by the hand inclined to the ulnar 
side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape  hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb, at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  Incomplete 
paralysis of the popliteal nerve warrants a 40 percent 
evaluation when manifested by severe symptoms, and a 20 
percent evaluation for moderate symptoms.  Id.

The schedule of ratings specifically instructs against 
"pyramiding" or "[t]he evaluation of the same disability 
under various diagnoses."  38 C.F.R. § 4.14 (1998).  Further, 
in recognizing that a single disease entity may result in 
separate ratable disabilities, the regulations also provide 
that "[e]xcept as otherwise provided in [the] schedule, the 
disabilities arising from a single disease entity, e.g. 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any." 38 C.F.R. § 4.25(b) (1998).

The United States Court of Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") in Esteban v. Brown, 6 
Vet. App. 259, 262 (1994), construed these provisions 
regarding separate disability evaluations with respect to a 
disability that resulted in multiple symptoms and stated 
"the critical component is that none of the 
symptomatology...is duplicative of or overlapping with the 
symptomatology of other two conditions." The Court found 
that three separate disability evaluations were warranted for 
the veteran's disorder.  Id.

In the instant case, the Board finds that the medical 
evidence shows that an increased rating pursuant to 
Diagnostic Code 5293 is warranted for the veteran's neck 
disability.  The Board notes that a 40 percent evaluation 
under the provisions for intervertebral disc syndrome 
contemplates severe symptomatology.  The Board further notes 
that a 40 percent evaluation takes into consideration 
neurological impairment inherent in intervertebral disc 
syndrome, symptoms compatible with neurological findings 
appropriate to the site of the diseased disc.  38C.F.R. § 
4.71a.  

The provisions for intervertebral disc syndrome do not 
expressly prohibit a separate neurological rating from being 
assigned.  While the holding in Esteban supports the 
assignment of neurological symptomatology of the upper 
extremity which is neither duplicative nor overlapping of the 
criteria for evaluation of intervertebral disc syndrome, the 
Board notes that neurological deficit is a manifestation of 
invertebral disc syndrome.  See Bierman at 126 (1994) (citing 
provisions in The Merck Manual (16th ed. 1992)).  As such, 
the Board finds that the veteran's intervertebral disc 
syndrome manifestation of neuro-root impairment appears to 
be, at minimum, overlapping with the criteria in the schedule 
of ratings for impairment of the median nerve.

The Board finds that the medical evidence in the present case 
supports a single disability evaluation pursuant to 
Diagnostic Code 5293.  The veteran's intervertebral disc 
syndrome is manifested by nerve root impairment, decreased 
sensation, and numbness of the left upper extremity.  The 
Board finds that these manifestations correspond to the 
criteria in the Ratings Schedule for neurologic findings 
appropriate to the site of the diseased disc and establish 
severe intervertebral disc syndrome.  Accordingly, separate 
evaluations under Diagnostic Codes 5293 and 8515 are not in 
order.  38 C.F.R. § 4.14.


Extraschedular Rating

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b) (1998).  The record reflects the RO considered and 
declined to refer the veteran's case for an extraschedular 
evaluation.

The Board concurs and finds that the regular schedular 
standards applied in this case adequately describe and 
provide for the veteran's disability level.  The veteran does 
not allege, and there is no persuasive evidence of, any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a higher rating. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds the preponderance of the evidence is against 
the claim for a higher rating before or after April 1, 1998.



ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disk disease at C5-6, with left radiculopathy, 
effective prior to March 18, 1998, is denied.

Entitlement to a rating in excess of 40 percent for 
degenerative disk disease at C5-6, with left radiculopathy, 
effective after March 18, 1998, is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

